
	
		II
		110th CONGRESS
		1st Session
		S. 1188
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 23, 2007
			Mr. Lugar (for himself,
			 Mr. Durbin, Mr.
			 Bayh, Ms. Stabenow, and
			 Mr. Levin) introduced the following bill;
			 which was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural
		  Investment Act of 2002 to enhance the ability to produce fruits and vegetables
		  on covered commodity base acres.
	
	
		1.Short titleThis Act may be cited as the
			 Farming Flexibility Act of
			 2007.
		2.Production of fruits and vegetables for
			 processing on covered commodity base acresSection 1101 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7911) is amended by adding
			 at the end the following:
			
				(i)Production of fruits or vegetables for
				processing
					(1)In generalSubject to paragraphs (2) and (3), the
				producers on a farm, with the consent of the owner of and any other producers
				on the farm, may reduce the base acres for a covered commodity for the farm if
				the reduced acres are used for the planting and production of fruits or
				vegetables for processing.
					(2)Reversion to base acres for covered
				commodityAny reduced acres
				of a farm devoted to the planting and production of fruits or vegetables during
				a crop year under paragraph (1) shall be included in base acres for the covered
				commodity for the subsequent crop year, unless the producers on the farm make
				the election described in paragraph (1) for the subsequent crop year.
					(3)Recalculation of base acres
						(A)In generalSubject to subparagraph (B), if the
				Secretary recalculates base acres for a farm, the planting and production of
				fruits or vegetables for processing under paragraph (1) shall be considered to
				be the same as the planting, prevented planting, or production of the covered
				commodity.
						(B)AuthorityNothing in this subsection provides
				authority for the Secretary to recalculate base acres for a
				farm.
						. 
		
